Case 17-26977        Doc 39     Filed 04/22/19     Entered 04/22/19 15:58:04          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 26977
         Eugene L Weatherspoon

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/08/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 01/23/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26977             Doc 39       Filed 04/22/19    Entered 04/22/19 15:58:04               Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $4,101.85
           Less amount refunded to debtor                              $918.79

 NET RECEIPTS:                                                                                         $3,183.06


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $1,653.21
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $134.97
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $1,788.18

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim           Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted        Allowed        Paid         Paid
 7447 South Shore LLC                  Unsecured      1,828.00            NA             NA            0.00       0.00
 Advance America                       Unsecured         346.00           NA             NA            0.00       0.00
 Advance America                       Unsecured         300.00           NA             NA            0.00       0.00
 America's Financial Choice            Unsecured         400.00           NA             NA            0.00       0.00
 AT&T U-verse                          Unsecured         260.00           NA             NA            0.00       0.00
 Capital One                           Unsecured         100.00           NA             NA            0.00       0.00
 Capital One Auto Finance              Unsecured      5,877.00            NA             NA            0.00       0.00
 Check N Go                            Unsecured         500.00           NA             NA            0.00       0.00
 Citibank                              Unsecured         270.00           NA             NA            0.00       0.00
 City of Chicago Corporate Counselor   Unsecured      4,729.00            NA             NA            0.00       0.00
 City of Chicago-Dept of Revenue       Unsecured         244.00           NA             NA            0.00       0.00
 Commonwealth Edison Company           Unsecured         500.00           NA             NA            0.00       0.00
 Cook County State's Attorney          Unsecured         321.00           NA             NA            0.00       0.00
 Crd Prt Asso                          Unsecured         164.00           NA             NA            0.00       0.00
 Credit Management                     Unsecured         159.00           NA             NA            0.00       0.00
 Credit One Bank                       Unsecured      1,242.00            NA             NA            0.00       0.00
 Credit Union 1                        Unsecured         925.44           NA             NA            0.00       0.00
 Dependon Collection Se                Unsecured         333.00           NA             NA            0.00       0.00
 Desert Springs Hospital               Unsecured     10,000.00            NA             NA            0.00       0.00
 Direct TV                             Unsecured         433.00           NA             NA            0.00       0.00
 Exeter Finance Corporation            Secured       18,367.00     18,931.15       18,931.15      1,394.88        0.00
 First Loans Financial                 Unsecured      1,100.00            NA             NA            0.00       0.00
 First Premier Bank                    Unsecured         704.00           NA             NA            0.00       0.00
 First Premier Bank                    Unsecured         477.00           NA             NA            0.00       0.00
 Global Payments                       Unsecured      1,525.00            NA             NA            0.00       0.00
 IC Systems, Inc                       Unsecured         158.00           NA             NA            0.00       0.00
 Illinois Tollway                      Unsecured         500.00           NA             NA            0.00       0.00
 Instant Cash Advance                  Unsecured         345.00           NA             NA            0.00       0.00
 Internal Revenue Serivce              Priority       4,000.00            NA             NA            0.00       0.00
 Kai Advantage Insurance               Unsecured         200.00           NA             NA            0.00       0.00
 Michigan Beach Apartments             Unsecured      1,865.00            NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-26977             Doc 39       Filed 04/22/19    Entered 04/22/19 15:58:04               Desc       Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim        Claim        Principal       Int.
 Name                                      Class   Scheduled      Asserted     Allowed         Paid          Paid
 Nco Fin /99                           Unsecured         415.00           NA          NA             0.00        0.00
 Oasis Legal Finance                   Unsecured      1,477.63            NA          NA             0.00        0.00
 Peoples Gas Light & Coke Company      Unsecured         600.00           NA          NA             0.00        0.00
 Progressive Financial Services        Secured        1,800.00            NA     1,800.00            0.00        0.00
 Progressive Management Systems        Unsecured      4,731.00            NA          NA             0.00        0.00
 Property Hill Real Estate             Unsecured      3,000.00            NA          NA             0.00        0.00
 Public Storage                        Unsecured         323.40           NA          NA             0.00        0.00
 Quick Cash                            Unsecured      1,000.00            NA          NA             0.00        0.00
 RCA Acceptance                        Unsecured      5,126.00            NA          NA             0.00        0.00
 TCF National Bank                     Unsecured         501.15           NA          NA             0.00        0.00
 Tribute                               Unsecured         291.00           NA          NA             0.00        0.00
 Trustmark Recovery Services           Unsecured     13,701.00            NA          NA             0.00        0.00
 UIC                                   Unsecured          25.00           NA          NA             0.00        0.00
 Universal Acceptance                  Unsecured      6,964.00            NA          NA             0.00        0.00
 University of Chicago Medical Cente   Unsecured      3,247.04            NA          NA             0.00        0.00
 University of Illinois Hospital       Unsecured         381.00           NA          NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                    Claim          Principal                Interest
                                                                  Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00              $0.00                  $0.00
       Mortgage Arrearage                                          $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                $18,931.15          $1,394.88                  $0.00
       All Other Secured                                       $1,800.00              $0.00                  $0.00
 TOTAL SECURED:                                               $20,731.15          $1,394.88                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                $0.00               $0.00
        Domestic Support Ongoing                                    $0.00                $0.00               $0.00
        All Other Priority                                          $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                                    $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                        $0.00                $0.00               $0.00


 Disbursements:

           Expenses of Administration                                $1,788.18
           Disbursements to Creditors                                $1,394.88

 TOTAL DISBURSEMENTS :                                                                               $3,183.06




UST Form 101-13-FR-S (9/1/2009)
Case 17-26977        Doc 39      Filed 04/22/19     Entered 04/22/19 15:58:04            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
